DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 28-31, 36 and 38-42 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zarins (US 2008/0255642) in view of Sliwa (US 2008/0195003).
Regarding claims 28 and 29, Zarins discloses a method of denervating tissue (abstract) including the steps of positioning a therapeutic assembly (fig. 15) with an ultrasound transducer (1404) within the blood vessel of a patient (paragraph [0054]). Transducers do not produce ultrasonic energy unless they are supplied with energy (see e.g. [0131]). The method also includes the step of at least partially denervating tissue that is innervated by neural matter near the blood vessel by ultrasound energy (the whole document is directed to this outcome, but see for example [0047], [0062], [0065] 
Regarding claims 30 and 36, the method of Zarins-Sliwa does not disclose a specific distance that the transducer is set back from the vessel wall. However, Zarins teaches that the renal artery has a diameter from about 3 mm to about 8 mm ([0106]). If one were to assume, for example, the assembly was positioned in the middle of the lumen, this would mean a distance of about 1.5-4 mm between the centerline of the assembly to the wall. Since the transducer is closer to the wall than the centerline of the assembly (fig. 15) the transducer must be within that range, which overlaps with the claimed range of 1-5 mm. In any case, the dimensions of the method disclosed by Zarins must be close least close to the claimed dimensions by virtue of the well-known size of a normal renal artery. Further, Applicant has not disclosed that the range is critical or produces unexpected results. Therefore, at the time the application was filed, it would have been obvious to modify the method of Zarins-Sliwa to include positioning a transducer anywhere within the renal artery, as taught by Zarins, including 1-5 mm from the artery wall, which would allow the transducer to be used to denervate tissue.
Regarding claim 31, the method of Zarins-Sliwa does not disclose the specific depth at which the ultrasonic energy is applied. However, considering that Zarins is performing the exact same procedure as recited by the claims (renal denervation), it would be a matter for a person of ordinary skill in the art (i.e. someone competent to perform surgery, including an understanding of the anatomy of the treated region) to choose a depth of ablation that would produce a desired result. Further, Sliwa discloses a focal range of 2-20 mm ([0103]) and Applicant has not disclosed that the claimed range is critical or produces an unexpected result. Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Zarins-Sliwa to have a focal depth of any commonly known value between at least 2-20 mm as taught by Sliwa, including 1-4 mm, which would produce the predictable result of denervating tissue.
Regarding claims 38-42, the method of Zarins-Sliwa performs the steps as discussed above, further including a catheter inserted into a renal blood vessel (1402, fig. 15, see also fig. 3B) and a transducer with a fixed predetermined shape relative to the catheter (1404 in fig. 15 of Zarins). It is noted that this claim language cannot be interpreted to exclude flexible transducers since claims 43-45 expressly require a flexible transducer. All parts of the device must be “positioned” together to form a functional system, which includes the therapeutic assembly, transducer and other elements being positioned along the catheter. Similarly, all parts of the device are “coupled” to all other parts of the device. The catheter, including assembly and transducer, are constructed and used to produce a predetermined distance between the transducer and the wall when the assembly is positioned against the wall. 

Claims 32-35, 37 and 43-47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Zarins and Sliwa, further in view of Pant (US 2003/0004439).
Regarding claims 32-35, 37 and 43-47, the method of Zarins-Sliwa does not include the step of adjusting the assembly to change the shape of the transducer. The claim does not specifically say why this change of shape is being performed, but changing the shape of an ultrasonic transducer is well-known as a mechanism of changing the focal point of the transducer, thus changing the depth of treatment. Making an element adjustable is an obvious modification (MPEP 2144.04(V)(D)) and Applicant has not disclosed how making the transducer adjustable produces an unexpected result. Pant discloses an ultrasonic ablation method that includes the step of adjusting the focal point of an assembly (compare figs. 4 and 5) by applying tension to a pull wire (50, fig. 2) to change the shape of a transducer (30). Therefore, at the time of the invention, it would have been obvious to one of ordinary skill in the art to modify the method of Zarins-Sliwa to include the step of modifying the focal point of the transducer using the structure taught by Pant to produce the predictable result of allowing a user to treat tissue at different depths depending on the patient, including the depths discussed above with respect to claims 30, 31 and 36.

Double Patenting
Applicant is advised that should claim 30 be found allowable, claim 36 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to 
Applicant is advised that should claim 40 be found allowable, claim 42 or will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Regarding a method of denervating the renal artery with a teaching not to heat tissue greater than 5mm from the wall of the artery, see paragraph [0089] of US 2011/0112400. Regarding a method of denervating that teaches the typical renal artery is 5mm in diameter and using an ultrasound device with a focal point of 1-10 mm, see paragraph [0168] of US 2011/0257523. Regarding a teaching to denervate renal arteries at a depth of 1-3mm, see [0177] of US 2011/0257641.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL WAYNE FOWLER whose telephone number is (571)270-3201.  The examiner can normally be reached on Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL W FOWLER/Primary Examiner, Art Unit 3794